


EXECUTION VERSION
 
FIRST AMENDMENT
 
FIRST AMENDMENT, dated as of August 23, 2010 (this “First Amendment”), to the
Credit Agreement, dated as of March 31, 2010 (the “Credit Agreement”), among
Audiovox Corporation (the “Borrower”), the other Loan Parties party thereto, the
banks and other financial institutions or entities from time to time party
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
 
WHEREAS, the Borrower, the other Loan Parties, the Lenders, and the
Administrative Agent are parties to the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Required Lenders agree to amend the
Credit Agreement in the manner set forth herein; and
 
WHEREAS, the Required Lenders are willing to agree to the requested amendments
asset forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.
 
2. Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Applicable Rate” in its entirety and
inserting in lieu thereof the following:
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon average Availability (as determined by the Administrative Agent) for
the Borrower’s most recently completed fiscal quarter:


Average
ABR Spread
Eurodollar
Commitment Fee
Availability
 
Spread
Rate
     
Category 1
2.75%
3.75%
0.50%
·    $7,500,000
Category 2
2.25%
3.25%
0.50%
> $7,500,000 but
·    $10,000,000
Category 3
1.75%
2.75%
0.50%
> $10,000,000



 

 
 

--------------------------------------------------------------------------------

 



 
For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the average
Availability for such fiscal quarter (the “Average Availability”) and (b) each
change in the Applicable Rate as determined by the Administrative Agent pursuant
to clause (a) shall be effective on the first day of the next succeeding fiscal
quarter of the Borrower (with such change to be effective until the next
successive change) and the Administrative Agent shall promptly notify the
Borrower and the Lenders of the determination of the Average Availability for
the applicable fiscal quarter, provided that the Average Availability shall be
deemed to be in Category 1 (A) at any time that an Event of Default has occurred
and is continuing or (B) at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrower fails to deliver a Borrowing
Base Certificate required to be delivered pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such Borrowing
Base Certificate is delivered.
 
3.           Amendment to Schedule 3.13. The Credit Agreement is hereby amended
by replacing Schedule 3.13 with Annex A hereto.
 
4.           Conditions to Effectiveness of this Amendment. This First Amendment
shall become effective (the date of such effectiveness, the “First Amendment
Effective Date”) upon the satisfaction of or waiver by the Administrative Agent
of the following conditions:
 
(a) this First Amendment shall have been executed and delivered by the Borrower,
the Administrative Agent and the Required Lenders;
 
(b) no Default or Event of Default shall have occurred and be continuing; and
 
(c) the Administrative Agent shall have received all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel).
 
5.           Representation and Warranties. To induce the Administrative Agent
and the Lenders to enter into this First Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender that:
 
(a) As of the First Amendment Effective Date, and after giving effect to this
First Amendment, each of the representations and warranties made by the Borrower
in or pursuant to the Loan Documents is true and correct in all material
respects as if made on and as of such date (it being understood and agreed that
any representation or warranty that by its terms is made as of a specific date
shall be required to be true and correct in all material respects only as of
such specified date).
 
(b) No Default or Event of Default has occurred and is continuing after giving
effect to the amendments contemplated herein.
 
6.           Effect. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended and not waived and shall continue to be in full
force and effect.
 
7.           Counterparts. This First Amendment may be executed by one or more
of the parties to this First Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this First Amendment signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.

 
 

--------------------------------------------------------------------------------

 

 
8.           Severability. Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9. Integration. This First Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof or thereof not expressly set forth
or referred to herein or in the other Loan Documents.
 
10. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 



 
 

--------------------------------------------------------------------------------

 



 
 


 
IN WITNESS WHEREOF, the parties herewto have caused this First Amendment to be
duly execut ed and delivered by their proper and duly authorized officers as of
the day and year first above written.
AUDIOVOX CORPORATION


By: /s/   Charles M. Stoehr
Name: Charles M. Stoehr
Title: SVP/CFO


JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


By: /s/  Robert A. Koulius
Name: Robert A.Koulius
Title: Vice President
 






 
 

--------------------------------------------------------------------------------

 

 
Annex A
 


 
See Attached

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.13
TO THE CREDIT AGREEMENT


CAPITALIZATION AND SUBSIDIARIES
 
Subsidiaries
 
Jurisdiction of
 
% of
       
Incorporation
 
Ownership
                 
Audiovox Accessories Corp.
 
Delaware
 
100%
   
Batteries.com, LLC
 
Indiana
 
100%
 
2
Technuity, Inc.
 
Indiana
 
100%
 
2
Audiovox Electronics Corporation
 
Delaware
 
100%
   
Code Systems, Inc.
 
Delaware
 
100%
 
3
Invision Automotive Systems Inc.
 
Delaware
 
100%
 
3
Audiovox Internet Corp.
 
Delaware
 
100%
 
3
Audiovox Websales LLC
 
Delaware
 
100%
 
3
Audiovox German Corporation
 
Delaware
 
100%
 
3
Audiovox German Holdings GmbH
 
Germany
 
100%
 
3
Magnat Audio Produkte GmbH
 
Germany
 
100%
 
4
Oehlbach Kabel GmbH
 
Germany
 
100%
 
4
Audiovox Audio Produkte GmbH
 
Germany
 
100%
 
4
Audiovox Incaar Systems GmbH
 
Germany
 
100%
 
4
Schwaiger GmbH
 
Germany
 
100%
 
4
Audiovox Consumer Electronics Inc.
 
Delaware
 
100%
   
American Radio Corp.
 
Georgia
 
100%
   
Latin America Exports Corp.
 
Delaware
 
100%
   
Audiovox Asia Inc.
 
Delaware
 
100%
   
Audiovox Hong Kong Ltd.
 
Hong Kong
 
100%
 
5
Audiovox Consumer Electronic
           
Hong Kong Ltd.
 
Hong Kong
 
100%
 
5
Audiovox Canada Limited
 
Ontario
 
100%
   
Audiovox Communications Corp.
 
Delaware
 
100%
   
Audiovox Communications International Inc.
 
Delaware
 
100%
 
6
Audiovox Communications International LLC
 
Delaware
 
100%
 
6
Audiovox Communications Canada Co.
 
Nova Scotia
 
100%
 
6
Audiovox International Corporation
 
Delaware
 
100%
   
Audiovox Specialized Applications LLC
 
Delaware
 
50%
   
Audiovox Latin America Ltd.
 
Delaware
 
100%
   
Audiovox Venezuela CA
 
Venezuela
 
100%
 
7
Audiovox Mexico S. de RL de CV
 
Mexico
 
100%
 
7
Servicios Administrativos Audiovox
           
S. de RL de CV
 
Mexico
 
100%
 
7
The Caribbean Technical Services Corp.
 
BVI
 
100%
   
Caribbean Technical Export Inc.
 
Delaware
 
100%
 
8
Electronics Trademark Holding Company LLC
 
Delaware
 
100%
   

  

 
 

--------------------------------------------------------------------------------

 

1. Audiovox Corporation is parent unless otherwise indicated.
2. Audiovox Accessories Corporation is the parent.
3. Audiovox Electronics Corporation is the parent.
4.Audiovox German Holdings GmbH is the parent.
5. Audiovox Asia Inc. is the parent.
6. Audiovox Communications Corp. is the parent.
7. Audiovox Latin America Ltd. is the parent.
8. The Caribbean Technical Services Corp. is the parent.

 
 

--------------------------------------------------------------------------------

 
